DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 3/9/2021 and 7/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 48, 50 and 67 are objected to because of the following informalities:  
	Claim 48 appears to have a typographical error in line 6.  The examiner respectfully suggests replacing “4  20” with  “4 - 20”.
Claim 50 appears to have a typographical error in line 3.  The examiner respectfully suggests replacing “4  20” with  “4 - 20”.
Claim 67 recites the limitation "the requirements" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 67 recites the limitation "the requirements" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 43 recites that the second individual conductor of the first two-conductor line is not electrically connected with its interface circuit and a second connection terminal of the second measurement transmitter not electrically connected with the interface circuit of the second measurement transmitter.   This appears to mean that the second individual conductor does not have any role in providing electrical power to the interface circuit.  However, the specification discloses that second individual conductor is part of a complete circuit that provides electrical energy to the interface circuit.  The specification does not disclose any other power source for the interface circuit.  Therefore, it appears that the second individual conductor must be electrically connected with the interface circuit.  The specification and the prior art does not disclose (e.g. by providing direction or a working example) how an interface circuit can be provided with electrical power if the interface circuit is not part of a complete electrical circuit.  Therefore, the examiner concludes that any experimentation required to make or use the invention of claim 43 is undue.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the term "namely" (lines 11 and 21) renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term to be part of the claimed invention.
Claim 38 recites the limitation "the interface circuit" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the interface circuit” refers to the interface circuit of the first measurement transmitter or the interface circuit of the second measurement transmitter.
Claims 39-72 depend on claim 38 and are rejected for inheriting the same problem.
Regarding claim 43, the phrase "equally as well" (lines 2-3) renders the claim indefinite because it is unclear how the phrase structurally describes the invention.
Claim 43 recites the limitation "its interface circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what possesses the interface circuit - the second individual conductor, the first two-conductor line or the second measurement transmitter.  Furthermore, it is unclear which interface circuit is being referred to: the interface circuit of the first measurement transmitter or the interface circuit of the second measurement transmitter.
Regarding claim 47, the term "especially" (lines 13, 17, 21, 22 and 231) renders the claim indefinite because it is unclear whether the limitations following the term are required parts of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term not to be required parts of the claimed invention.
Regarding claim 48, the term "namely" (line 3) renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term to be part of the claimed invention.
Regarding claim 49, the term "especially" (lines 3 and 4) renders the claim indefinite because it is unclear whether the limitations following the term are required parts of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term not to be required parts of the claimed invention.
Regarding claim 50, the term "especially" (line 3) renders the claim indefinite because it is unclear whether the limitations following the term are required parts of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term not to be required parts of the claimed invention.
Regarding claim 50, the term "namely" (line 5) renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term not to be part of the claimed invention because of the previous term “especially” in line 3.
Claim 56 recites the limitation "which " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “which” refers to the measurement signal, the signal level or the electrical current level.
Claim 57 recites a first operating mode in line 2.  It is unclear if this first operating mode is the same as the first operating mode recited in parent claim 56.
Regarding claim 62, the term "namely" (line 4) renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term to be part of the claimed invention.
Claim 64 recites the limitation "therefrom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “therefrom” refers to the second measured variable, the at least one operating parameter, the second transducer signal, the input electrical current, the electrical power, the operating parameter, or the electrical current level.
Claim 65 recites the term “to win” in line 3.  Since this term is not a term used in the art, it is unclear what the phrase “to win … measured values” is supposed to mean.  therefore, the metes and bounds of the claim are unclear.
Regarding claim 73, the term "namely" (lines 12 and 22) renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the limitations following the term to be part of the claimed invention.
Claim 73 recites the limitation "the interface circuit" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the interface circuit” refers to the interface circuit of the first measurement transmitter or the interface circuit of the second measurement transmitter.
Claim 74 depends on claim 73 and is rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-42, 44-52, 54, 65 and 68-74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350) and U.S. Patent 9,660,325 issued to Haase et al. (“Haase”).

As for claim 38, Phillips discloses a measuring-device system (Fig. 6), comprising:
a first measuring device (see Fig. 6).
Phillips does not explicitly disclose a second measuring device and an evaluating and supply electronics.
However, Kirst discloses a second measuring device (ME1 or ME2), and
an evaluating and supply electronics (electronic data processing system; col. 15, lines 12-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the measuring-device system of Phillips by including the second measuring device and evaluating and supply electronics as disclosed by Kirst in order to allow measurements at an additional location and to allow a user to remotely control and monitor the measuring-device system (Kirst: col. 15, lines 12-24).
Phillips as modified by Kirst does not explicitly disclose that the first measuring device is embodied as a two-conductor field device.
However, Klosinski discloses a first measuring device (12) embodied as a two-conductor field device (using 18; col. 2, lines 44-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first and second measuring devices of Kirst to be embodied as two-conductor field devices as disclosed by Klosinski in order to allow multiple transmitters to convey data using a well-known data protocol (Klosinski: col. 2, lines 44-63).
Phillips as modified by Kirst and Klosinski discloses a first measuring device (Phillips: Fig. 6 and Kirst: ME1) embodied as a two-conductor field device (Klosinski: using 18; col. 2,lines 44-50),
having a first measured variable transducer (Phillips: 2) which is adapted to react to a first measured variable (Phillips: col. 5, lines 5-9) and to provide a first transducer signal (Phillips: M), including an electrical, first transducer signal (Phillips: M) such that the first transducer signal follows a change of the first measured variable with a change of at least one signal parameter (Phillips: col. 5, lines 2-5), and
having, electrically connected with the first measured variable transducer (Phillips: 2), and formed by means of at least one microprocessor (Phillips: 11, 12, 22), a first measurement transmitter (Phillips: 11, 12, 22) which has an interface circuit (Phillips 22) serving for wired signal transmission and which is adapted to receive the first transducer signal and to convert such into a measurement signal (Phillips: see Fig. 6), namely an electrical output signal of the interface circuit representing the first measured variable and embodied as a binary coded, switching signal (Phillips: col. 5, lines 2-5);
a second measuring device (Phillips: Fig. 6 and Kirst: ME2),
having a second measured variable transducer (Phillips: 2) which is adapted to react to a second measured variable (Phillips: col. 5, lines 5-9) and to provide a second transducer signal (Phillips: M), including an electrical, second transducer signal (Phillips: M) such that the second transducer signal follows a change of the second measured variable with a change of at least one signal parameter (Phillips: col. 5, lines 2-5), and
having, electrically connected with the second measured variable transducer (Phillips: 2), and formed by means of at least one microprocessor (Phillips: 11, 12, 22), a second measurement transmitter (Phillips: 11, 12, 22) which has an interface circuit (Phillips 22).
Although Phillips as modified by Kirst and Klosinski discloses that the first and second measurement transmitters (Kirst: ME1 and ME2 in Fig. 9 and Phillips: 11, 12, 22) each have an interface circuit (Kirst: see the connections to the wires on each of ME1 and ME2 in Fig. 9), Phillips as modified by Kirst and Klosinski does not disclose that the interface circuits serve both for wired energy supply as well as also for wired signal transmission.  Instead, Kirst discloses using separate pairs of wire for energy supply and signal transmission (Kirst: col. 15, lines 46-54).
However, Kirst ‘350 discloses an interface circuit (i.e. pairs of wires) that serves both for wired energy supply as well as for wired signal transmission (col. 2, lines 19-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the interface circuits of Phillips, Kirst and Klosinski to serve both for wired energy supply as well as for wired signal transmission as disclosed by Kirst ‘350 in order to reduce the number of parts/wires and to meet standards and specifications for explosion protection (Kirst ‘350: col. 2, lines 19-24).
Phillips as modified by Kirst, Klosinski and Kirst ‘350 does not disclose that the second measurement transmitter has a radio unit and which is adapted to receive the second transducer signal and to convert such into a radio signal, namely electromagnetic, free-space waves transmitted via the radio unit and wirelessly transmitting a sequence of measured values quantifying the second measured variable.
However, Haase discloses a measurement transmitter (1, 2) that has a radio unit (S4; col. 10, lines 25-34) and which is adapted to receive a transducer signal and to convert such into a radio signal (see Fig. 2 and col. 10, lines 25-34), namely electromagnetic, free-space waves transmitted via the radio unit (col. 10, lines 25-34) and wirelessly transmitting a sequence of measured values quantifying the measured variable (col. 1, lines 29-39).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measurement transmitter of Phillips, Kirst, Klosinski and Kirst ’30 to include the radio unit as disclosed by Haase in order to allow the second measurement transmitter to communicate with a mobile superordinated data processing system (Haase: col. 3, lines 32-37).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the interface circuit (Kirst: wires of 12 and Klosinski: wires connecting 12 and 20) of the first measurement transmitter (Kirst: ME1 and Klosinski: 12) is electrically connected to the evaluating and supply electronics (Kirst: electronic data processing system; col. 15, lines 12-24 and Klosinski: 20) to form an electrical current loop involving both the interface circuit as well as also the evaluating and supply electronics (Klosinski: see Fig. 1),
wherein the interface circuit (Kirst: wires connecting ME1 and ME2 and Klosinski: wires connecting 12 and 22) of the second measurement transmitter (Kirst: ME2 and Klosinski: 22) is electrically connected to the first measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1) and/or the electrical current loop formed therewith,
wherein the evaluating and supply electronics is adapted to supply electrical power into the electrical current loop (Kirst ‘350: Fig. 1 and col. 6, lines 60-64),
wherein the first measurement transmitter (Kirst: ME1) is adapted both to draw electrical power from the electrical current loop as well as also to transmit the measurement signal to the evaluating and supply electronics by modulation of an electrical current in the electrical current loop driven by the evaluating and supply electronics (Kirst ‘350: col. 2, lines 19-24 and Abstract), and
wherein the second measurement transmitter (Kirst: ME2) is adapted to draw electrical power from the electrical current loop (Kirst ‘350: col. 2, lines 19-24) and to control the second measuring transducer (Kirst: ME2 and Phillips: 2 and Kirst ‘35018) and/or the radio unit as a function of an instantaneous electrical current level of an electrical current in the electrical current loop (Kirst ‘350: col. 2, lines 44-59 and col. 3, lines 7-34 and 54-62).
	
As for claim 39, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the evaluating and supply electronics is adapted to process the measurement signal of the first measuring device (Kirst: col. 4, lines 41-65).

As for claim 40, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses
wherein the evaluating and supply electronics is adapted to digitize the measurement signal of the first measuring device; and/or
wherein the evaluating and supply electronics is adapted to ascertain measured values representing the first measured variable using the measurement signal of the first measuring device (Kirst: col. 4, lines 41-65).

As for claim 41, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the electrical current loop has at least one, first two-conductor line formed of two individual conductors (Klosinski: 18 between 20 and 12 and Kirst ‘350: 4), and
wherein both a first individual conductor of the first two-conductor line as well as also a second individual conductor of the first two-conductor line are electrically connected to the evaluating and supply electronics (Klosinski: see Fig. 1 and Kirst ‘350: see Figs. 1 and 2) such that the first individual conductor of the first two-conductor line forms an outgoing line of the electrical current loop and/or that the second individual conductor of the first two-conductor line forms a return line of the electrical current loop (Klosinski: see Fig. 1 and Kirst ‘350: see Figs. 1 and 2).

As for claim 42, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that at least the first individual conductor of the first two-conductor line is electrically connected to the second measurement transmitter (Klosinski: see Fig. 1), to a first connection terminal of the second measurement transmitter electrically connected with the interface circuit of the second measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1 and Kirst ‘350: see Figs. 1 and 2).

As for claim 44, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the electrical current loop has a second two-conductor line formed of two individual conductors (Klosinski: 18 between 12 and 22 and Kirst ‘350: 4).

As for claim 45, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that both a first individual conductor of the second two-conductor line as well as also a second individual conductor of the second two-conductor line are electrically connected to the first measurement transmitter such that the first individual conductor of the second two-conductor line is electrically connected to a first connection terminal of the first measurement transmitter electrically connected with the interface circuit of the first measurement transmitter and the second individual conductor of the second two- conductor line is electrically connected to a second connection terminal of the first measurement transmitter electrically connected with the interface circuit of the first measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1).

As for claim 46, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the first individual conductor of the second two-conductor line is also electrically connected to a third connection terminal of the second measurement transmitter electrically connected with the interface circuit of the second measurement transmitter, and wherein the second individual conductor of the second two-conductor line is also electrically connected to the second connection terminal of the second measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1).

As for claim 47, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses
wherein the interface circuit of the first measurement transmitter is adapted to process, especially to transmit and/or to receive, electrical current signals modulated in conformance with standard IEC 61784 1 CPF1; and/or
wherein the interface circuit of the first measurement transmitter is adapted to process, especially to transmit and/or to receive, electrical current signals modulated in conformance with standard IEC 61784 1 CPF3; and/or
wherein the interface circuit of the first measurement transmitter is adapted to process, especially to transmit and/or to receive, electrical current signals modulated in conformance with standard IEC 61158; and/or
wherein the interface circuit of the first measurement transmitter is adapted to process, especially to transmit and/or to receive, electrical current signals modulated by means of frequency shift keying, especially electrical current signals modulated in conformance with standard IEC 61784-1 CPF9 and/or IEC 61158; and/or
wherein the interface circuit of the second measurement transmitter is adapted to process, especially to transmit and/or to receive, electrical current signals modulated by means of frequency shift keying, especially electrical current signals modulated in conformance with standard IEC 61784-1 CPF9 and/or IEC 61158; and/or
wherein the radio unit of the second measurement transmitter is adapted to process, especially to transmit and/or to receive, radio signals conforming to at least one of the standards: IEEE 802.15.4, especially WPAN, wireless HART or ZigBee, IEEE 802.11, especially WLAN or WiFi, and IEEE 802.15.1, especially Bluetooth (Haase: col. 10, lines 36-42). 

As for claim 48, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the first measurement transmitter is adapted to transmit the output signal to the evaluating and supply electronics by load modulation of a loop current, namely by modulation of an electrical current in the electrical current loop driven by the evaluating and supply electronics such that the loop current is set as a function of the first measured variable by means of the interface circuit of the first measurement transmitter (Klosinski: col. 2, lines 56-60 and Kirst ‘350: col. 9, line 24 - col. 10, line 12) to an electrical current level lying within a range 4-20 mA (Kirst ‘350: col. 2, lines 54-56).

As for claim 49, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the interface circuit of the first measurement transmitter is adapted to output the output signal serving as measurement signal as a standardized signal (Klosinski: col. 2, lines 57-60), especially as a signal standardized to conform to DIN IEC 60381 1:1985 11, especially as an electrical current signal.

As for claim 50, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the interface circuit of the first measurement transmitter is adapted to output its output signal serving as measurement signal as an electrical current signal (Klosinski: col. 2, lines 57-60), especially a4 20 mA electrical current signal conforming to DIN IEC 60381 1:1985 11 such that the measurement signal for the measured variable is a switching signal with binary coding of only two discrete values, namely nominally an electrical current level of the electrical current of the output signal of 4 mA or 20 mA.

As for claim 51, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the electrical current loop involves at least also the interface circuit of the second measurement transmitter such that the interface circuit of the first measurement transmitter and the interface circuit of the second measurement transmitter are electrically connected in series such that an electrical current in the electrical current loop driven by the evaluating and supply electronics corresponds both to an electrical current of the output signal of the interface circuit of the first measurement transmitter as well as also to an input electrical current of the interface circuit of the second measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1).

As for claim 52, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the interface circuit of the second measurement transmitter is adapted to carry, simultaneously with the interface circuit of the first measurement transmitter, the electrical current of its output signal and/or an electrical current in the electrical current loop driven by the evaluating and supply electronics (Kirst: see Fig. 9 and Klosinski: see Fig. 1 and Kirst ‘350: col. 2, lines 19-24).

As for claim 54, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the second measurement transmitter is adapted to ascertain a value, including an instantaneous value and/or an effective value, of an electrical power instantaneously supplied via an interface circuit of the second measurement transmitter from the electrical current loop and/or an electrical current level of an input electrical current of the interface circuit of the second measurement transmitter (Kirst ‘350: col. 7, lines 31-43).

As for claim 65, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the evaluating and supply electronics (Kirst: electronic data processing system and Haase: 15) is adapted to process, including to receive and to evaluate, the radio signal of the second measuring device, and with application of the radio signal, to ascertain, or to win, from the radio signal measured values representing the second measured variable (Kirst: col. 4, lines 41-65).

As for claim 68, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the first measuring device is embodied as a fill level limit switch (Phillips: col. 5, lines 5-10 and col. 1, lines 12-20).

As for claim 69, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the first measuring device is embodied as a flow switch (Phillips: col. 5, lines 5-10 and col. 1, lines 12-20).

As for claim 70, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the first measuring device is embodied as a pressure switch (Phillips: col. 5, lines 5-10 and col. 1, lines 12-20).

As for claim 71, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the second measuring device is embodied as a fill level measuring device (Phillips: col. 5, lines 5-10 and col. 1, lines 12-20).

As for claim 72, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the second measuring device is embodied as a flow measuring device (Phillips: col. 5, lines 5-10 and col. 1, lines 12-20).

As for claim 73, Phillips discloses a measuring assembly (Fig. 6), comprising:
a measuring-device system (Fig. 6), comprising:
a first measuring device (see Fig. 6).
Phillips does not explicitly disclose a second measuring device and an evaluating and supply electronics.
However, Kirst discloses a second measuring device (ME1 or ME2), and
an evaluating and supply electronics (electronic data processing system; col. 15, lines 12-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the measuring-device system of Phillips by including the second measuring device and evaluating and supply electronics as disclosed by Kirst in order to allow measurements at an additional location and to allow a user to remotely control and monitor the measuring-device system (Kirst: col. 15, lines 12-24).
Phillips as modified by Kirst does not explicitly disclose that the first measuring device is embodied as a two-conductor field device.
However, Klosinski discloses a first measuring device (12) embodied as a two-conductor field device (using 18; col. 2, lines 44-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first and second measuring devices of Kirst to be embodied as two-conductor field devices as disclosed by Klosinski in order to allow multiple transmitters to convey data using a well-known data protocol (Klosinski: col. 2, lines 44-63).
Phillips as modified by Kirst and Klosinski discloses a first measuring device (Phillips: Fig. 6 and Kirst: ME1) embodied as a two-conductor field device (Klosinski: using 18; col. 2,lines 44-50),
having a first measured variable transducer (Phillips: 2) which is adapted to react to a first measured variable (Phillips: col. 5, lines 5-9) and to provide a first transducer signal (Phillips: M), including an electrical, first transducer signal (Phillips: M) such that the first transducer signal follows a change of the first measured variable with a change of at least one signal parameter (Phillips: col. 5, lines 2-5), and
having, electrically connected with the first measured variable transducer (Phillips: 2), and formed by means of at least one microprocessor (Phillips: 11, 12, 22), a first measurement transmitter (Phillips: 11, 12, 22) which has an interface circuit (Phillips 22) serving for wired signal transmission and which is adapted to receive the first transducer signal and to convert such into a measurement signal (Phillips: see Fig. 6), namely an electrical output signal of the interface circuit representing the first measured variable and embodied as a binary coded, switching signal (Phillips: col. 5, lines 2-5);
a second measuring device (Phillips: Fig. 6 and Kirst: ME2),
having a second measured variable transducer (Phillips: 2) which is adapted to react to a second measured variable (Phillips: col. 5, lines 5-9) and to provide a second transducer signal (Phillips: M), including an electrical, second transducer signal (Phillips: M) such that the second transducer signal follows a change of the second measured variable with a change of at least one signal parameter (Phillips: col. 5, lines 2-5), and
having, electrically connected with the second measured variable transducer (Phillips: 2), and formed by means of at least one microprocessor (Phillips: 11, 12, 22), a second measurement transmitter (Phillips: 11, 12, 22) which has an interface circuit (Phillips 22).
Although Phillips as modified by Kirst and Klosinski discloses that the first and second measurement transmitters (Kirst: ME1 and ME2 in Fig. 9 and Phillips: 11, 12, 22) each have an interface circuit (Kirst: see the connections to the wires on each of ME1 and ME2 in Fig. 9), Phillips as modified by Kirst and Klosinski does not disclose that the interface circuits serve both for wired energy supply as well as also for wired signal transmission.  Instead, Kirst discloses using separate pairs of wire for energy supply and signal transmission (Kirst: col. 15, lines 46-54).
However, Kirst ‘350 discloses an interface circuit (i.e. pairs of wires) that serves both for wired energy supply as well as for wired signal transmission (col. 2, lines 19-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the interface circuits of Phillips, Kirst and Klosinski to serve both for wired energy supply as well as for wired signal transmission as disclosed by Kirst ‘350 in order to reduce the number of parts/wires and to meet standards and specifications for explosion protection (Kirst ‘350: col. 2, lines 19-24).
Phillips as modified by Kirst, Klosinski and Kirst ‘350 does not disclose that the second measurement transmitter has a radio unit and which is adapted to receive the second transducer signal and to convert such into a radio signal, namely electromagnetic, free-space waves transmitted via the radio unit and wirelessly transmitting a sequence of measured values quantifying the second measured variable.
However, Haase discloses a measurement transmitter (1, 2) that has a radio unit (S4; col. 10, lines 25-34) and which is adapted to receive a transducer signal and to convert such into a radio signal (see Fig. 2 and col. 10, lines 25-34), namely electromagnetic, free-space waves transmitted via the radio unit (col. 10, lines 25-34) and wirelessly transmitting a sequence of measured values quantifying the measured variable (col. 1, lines 29-39).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measurement transmitter of Phillips, Kirst, Klosinski and Kirst ’30 to include the radio unit as disclosed by Haase in order to allow the second measurement transmitter to communicate with a mobile superordinated data processing system (Haase: col. 3, lines 32-37).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that the interface circuit (Kirst: wires of 12 and Klosinski: wires connecting 12 and 20) of the first measurement transmitter (Kirst: ME1 and Klosinski: 12) is electrically connected to the evaluating and supply electronics (Kirst: electronic data processing system; col. 15, lines 12-24 and Klosinski: 20) to form an electrical current loop involving both the interface circuit as well as also the evaluating and supply electronics (Klosinski: see Fig. 1),
wherein the interface circuit (Kirst: wires connecting ME1 and ME2 and Klosinski: wires connecting 12 and 22) of the second measurement transmitter (Kirst: ME2 and Klosinski: 22) is electrically connected to the first measurement transmitter (Kirst: see Fig. 9 and Klosinski: see Fig. 1) and/or the electrical current loop formed therewith,
wherein the evaluating and supply electronics is adapted to supply electrical power into the electrical current loop (Kirst ‘350: Fig. 1 and col. 6, lines 60-64),
wherein the first measurement transmitter (Kirst: ME1) is adapted both to draw electrical power from the electrical current loop as well as also to transmit the measurement signal to the evaluating and supply electronics by modulation of an electrical current in the electrical current loop driven by the evaluating and supply electronics (Kirst ‘350: col. 2, lines 19-24 and Abstract), and
wherein the second measurement transmitter (Kirst: ME2) is adapted to draw electrical power from the electrical current loop (Kirst ‘350: col. 2, lines 19-24) and to control the second measuring transducer (Kirst: ME2 and Phillips: 2 and Kirst ‘35018) and/or the radio unit as a function of an instantaneous electrical current level of an electrical current in the electrical current loop (Kirst ‘350: col. 2, lines 44-59 and col. 3, lines 7-34 and 54-62),
a flow system formed by means of a tank and/or a pipeline, and adapted to convey a flowable medium (Kirst: see Fig. 9 and Klosinski: see Fig. 1),
wherein both the first measuring transducer and the second measuring transducer are applied in the flow system and are spaced from one another (Kirst: see Fig. 9 and Klosinski: see Fig. 1).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not disclose that both the first measuring transducer and the second measuring transducer are applied in the flow system and are spaced from one another by more than 1 m (meter).  Instead, Kirst and Klosinski are silent as to the space between the first measuring transducer and the second measuring transducer.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the space between the first measuring transducer and the second measuring transducer of Phillips, Kirst, Klosinski, Kirst ‘350 and Haase to be the claimed space in order to allow a user to measure fluid parameters at desired locations along the tank or pipeline.

As for claim 74, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses that
the first measuring transducer is located more than 1 m from the second measuring transducer (see the rejection of claim 73 above); and/or
wherein the first measurement transmitter is located more than 1 m from the second measurement transmitter; and/or
wherein the first measurement transmitter is located more than 1 m from the evaluating and supply electronics (ES); and/or
wherein the second measurement transmitter is located more than 1 m from the evaluating and supply electronics (ES); and/or 
wherein the first measurement transmitter is located less than 1 m from the first measuring transducer; and/or
wherein the second measurement transmitter is located less than 1 m from the second measuring transducer.

Claim 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350) and U.S. Patent 9,660,325 issued to Haase et al. (“Haase”) as applied to claims 38 or 51, further in view of U.S. Patent 8,787,848 issued to Kielb et al. (“Kielb”).

As for claim 53, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses the measuring-device system as claimed in claim 51 (see the rejection of claim 51 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not disclose that the second measurement transmitter includes a storage circuit electrically connected with its interface circuit.
However, Kielb discloses a measurement transmitter that includes a storage circuit (114) electrically connected with its interface circuit (102).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measurement transmitter of Phillips, Kirst, Klosinski, Kirst ‘350 and Haase by including the storage circuit as disclosed by Kielb in order to allow the second measurement transmitter to operate without internal batteries or other techniques (Kielb: col. 7, lines 3-4).
Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase and Kielb discloses that the storage circuit includes one or more rechargeable electrochemical storers and/or one or more super capacitors (Kielb: 114), wherein the storage circuit is adapted to store electrical energy drawn from the interface circuit of the second measurement transmitter (Kielb: col. 6, lines 44-47) and to supply electrical energy required for generating the second transducer signal and/or the radio signal (Kielb: col. 7, lines 12-26), including in case an electrical power instantaneously supplied via an interface circuit of the second measurement transmitter from the electrical current loop does not cover an instantaneous need of the second measuring device for electrical power (Kielb: col. 7, lines 12-26) and/or in case an electrical current level of an input electrical current of the interface circuit of the second measurement transmitter does not reach a predetermined minimum value.

As for claim 55, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses the measuring-device system as claimed in claim 38 (see the rejection of claim 38 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not explicitly disclose that the radio unit of the second measurement transmitter is adapted to transmit the radio signal with a first radiative power, including an adaptable first radiative power and/or a first radiative power amounting to less than 100mW (milliwatt).  Instead, Haase discloses that the second measurement transmitter is adapted to transmit the radio signal with an undisclosed amount of power.
However, Kielb discloses a measurement transmitter (300, 344) that is adapted to transmit a radio signal with a first radiative power, including an adaptable first radiative power and/or a first radiative power amounting to less than 100mW (col. 13, lines 21-24).  
	Because Kielb and Haase both disclose measurement transmitters that are adapted to transmit a radio signal, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measurement transmitter of Kielb for the measurement transmitter of Haase to achieve the predictable result of transmitting a radio signal.

Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350) and U.S. Patent 9,660,325 issued to Haase et al. (“Haase”) as applied to claim 38, further in view of EP 1808837 by Wohlrab (“Wohlrab”). 

As for claim 56, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses the measuring-device system as claimed in claim 38 (see the rejection of claim 38 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not disclose that the first measuring device is adapted to operate at times in a first operating mode as recited.
However, Wohlrab discloses a first measuring device (Fig. 1) that is adapted to operate at times (i.e. when button 16 is pushed) in a first operating mode (high power mode with over 300 mW) in which a first measurement transmitter delivers a measurement signal with a signal level representing a first measured variable (Abstract), wherein the signal level is in the form of an electrical current level of an electrical current in an electrical current loop, which is greater than a predetermined minimum value such that the electrical power supplied by the evaluating and supply electronics in the electrical current loop amounts to greater than 100 mW (e.g. up to 300 mW) and/or that an electrical current level of an electrical current in the electrical current loop amounts to 20 mA.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first and second measuring devices of Phillips, Kirst, Klosinski, Kirst ‘350 and Haase to operate in the first operating mode as disclosed by Wohlrab in order to increase processing power and allow fast data transmission (Wohlrab: see the paragraph beginning “This object is achieved …”).

As for claim 57, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase and Wohlrab discloses that the second measuring device (Kirst: ME2) is adapted at times to operate in a first operating mode (Wohlrab: high power mode with over 300 mW) in which the second measuring transducer provides the second transducer signal and in which the second measurement transmitter receives the second transducer signal and converts such at least into the radio signal (Haase: see Fig. 2 and col. 10, lines 25-34).

As for claim 58, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase and Wohlrab discloses that the second measuring device (Kirst: ME2) is adapted to operate in the first operating mode when the first measuring device (Kirst: ME1) operates in its first operating mode (i.e. both are capable of being operated in the high power mode if button 16 of Wohlrab is pushed for both measuring devices).

Claims 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350), U.S. Patent 9,660,325 issued to Haase et al. (“Haase”) and EP 1808837 by Wohlrab (“Wohlrab”) as applied to claim 58, further in view of U.S. Patent 8,217,782 issued to Nelson et al. (“Nelson”).

As for claim 59, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase and Wohlrab discloses the measuring-device system as claimed in claim 58 (see the rejection of claim 58 above) and that the second measuring device (Kirst: ME2) is adapted at times not to operate in the first operating mode (i.e. when button 16 of Wohlrab is not pressed).
Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase and Wohlrab does not disclose operating at least at times in a second operating mode in which the second measuring transducer does not provide the second transducer signal and/or in which the second measurement transmitter does not convert the second transducer signal into the radio signal.
However, Nelson discloses operating at least at times in a second operating mode in which measuring transducer (102) does not provide a transducer signal (col. 4, lines 2-8) and/or in which a measurement transmitter does not convert second transducer signal into a radio signal.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measuring device of Phillips, Kirst, Klosinski, Kirst ‘350, Haase and Wohlrab to include the second operating mode as disclosed by Nelson in order to conserve power (Nelson: col. 1, lines 43-44).

As for claim 60, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab and Nelson discloses that the first measuring device (Kirst: ME1) is adapted at times to operate not in the first operating mode and during that to operate at least at times in a second operating mode in which the first measurement transmitter delivers the measurement signal with a signal level representing the first measured variable (Wohlrab: in a case when button 16 has not been pressed), wherein the signal level is in the form of an electrical current level of an electrical current in the electrical current loop which is less than the minimum value such that the electrical power supplied by the evaluating and supply electronics in the electrical current loop amounts to less than 100 mW (Kirst ‘350: col. 2, lines 54-56 and Wohlrab: the paragraph beginning “The problem underlying this invention …”) and/or that an electrical current level of an electrical current in the electrical current loop amounts to 4 mA. 

As for claim 61, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab and Nelson discloses that the second measuring device (Kirst: ME2) is adapted to operate in the second operating mode while the first measuring device (Kirst: ME1) operates in its second operating mode (Wohlrab: in a case that button 16 has not been pressed for both measuring devices).

As for claim 62, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab and Nelson discloses that the second measurement transmitter (Kirst: ME2) is adapted in the second operating mode of the second measuring device to convert the output signal of the interface circuit of the first measurement transmitter into a substitute radio signal (Haase: see Fig. 2 and col. 10, lines 25-34 and Nelson: col. 1,lines 40-44), namely electromagnetic, free-space waves transmitted via the radio unit and wirelessly transmitting a sequence of measured values quantifying the first measured variable.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350), U.S. Patent 9,660,325 issued to Haase et al. (“Haase”), EP 1808837 by Wohlrab (“Wohlrab”) and U.S. Patent 8,217,782 issued to Nelson et al. (“Nelson”) as applied to claim 62, further in view of U.S. Patent 8,787,848 issued to Kielb et al. (“Kielb”).

As for claim 63, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab and Nelson discloses the measuring-device system as claimed in claim 62 (see the rejection of claim 62 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab and Nelson does not explicitly disclose that the radio unit of the second measurement transmitter is adapted to transmit the substitute radio signal with a second radiative power, an adaptable, second radiative power and/or a second radiative power amounting to less than 100mW and/or lessened compared with a first radiative power of the radio signal.
Instead, Haase discloses that the second measurement transmitter is adapted to transmit the radio signal with an undisclosed amount of power.
However, Kielb discloses a radio unit (300, 344) of a measurement transmitter is adapted to transmit a substitute radio signal with a second radiative power, an adaptable, second radiative power and/or a second radiative power amounting to less than 100mW  (col. 13, lines 21-24) and/or lessened compared with a first radiative power of the radio signal.
	Because Kielb and Haase both disclose measurement transmitters that are adapted to transmit a radio signal, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measurement transmitter of Kielb for the measurement transmitter of Haase to achieve the predictable result of transmitting a radio signal.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350), U.S. Patent 9,660,325 issued to Haase et al. (“Haase”), EP 1808837 by Wohlrab (“Wohlrab”),  U.S. Patent 8,217,782 issued to Nelson et al. (“Nelson”) and U.S. Patent 8,787,848 issued to Kielb et al. (“Kielb”) as applied to claim 63, further in view of DE 10 2006 062603 by Maier et al. (“Maier”).

As for claim 64, Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab, Nelson and Kielb discloses the measuring-device system as claimed in claim 63 (see the rejection of claim 63 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350, Haase, Wohlrab, Nelson and Kielb does not explicitly disclose that the second measuring device is adapted automatically to deactivate the first operating mode and/or to activate the second operating mode as recited.
However, Maier discloses a measuring device that is adapted, as a function of a variable and/or as a function of at least one operating parameter ascertained by a measurement transmitter from a transducer signal and/or based on an input electrical current of an interface circuit of the measurement transmitter, and representing an electrical power withdrawable via interface circuit, an operating parameter in the form of an electrical current level of an input electrical current of the interface circuit of the measurement transmitter or a parameter value derived therefrom (paragraph [0015]), automatically to deactivate a first operating mode and/or to activate a second operating mode (sleep mode; paragraph [0015]) in case the measurement transmitter detects that an electrical power instantaneously supplied via an interface circuit of the measurement transmitter from the electrical current loop does not cover a need (i.e. the need to be above a threshold value in order to maintain full power mode; paragraph [0015]) of the measuring device operating in the first operating mode (full power) for electrical power and/or that an electrical current level of an electrical current in the electrical current loop does not reach a predetermined minimum value; and/or 
wherein the measuring device is adapted, as a function of the at least one operating parameter, automatically to deactivate the second operating mode and/or to activate the first operating mode in case the measurement transmitter detects that an electrical power instantaneously supplied via an interface circuit of the measurement transmitter from the electrical current loop can cover the electrical power required by the measuring device operating in the first operating mode and/or that an electrical current level of an input electrical current of the interface circuit of the measurement transmitter has achieved or exceeded a predetermined minimum value.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measuring device of Phillips. Kirst, Klosinski, Kirst ‘350 , Haase, Wohlrab, Nelson and Kielb to include the function of automatically deactivating the first operating mode and/or to activating the second operating mode as disclosed by Maier in order to allow the device to conserve energy as desired (Maier: paragraphs [0003] and [0015]).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,380,463 issued to Phillips (“Phillips”) in view of U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”), U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350) and U.S. Patent 9,660,325 issued to Haase et al. (“Haase”) as applied to claim 38, further in view of U.S. Patent 8,787,848 issued to Kielb et al. (“Kielb”) and WO 2017/084828 by Heitz et al. (“Heitz”).

As for claim 66, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses the measuring-device system as claimed in claim 38 (see the rejection of claim 38 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not explicitly disclose that the second measurement transmitter is adapted to monitor an input voltage and/or an input electrical current of the interface circuit of the second measurement transmitter as recited.
However, Kielb discloses a measurement transmitter (Kielb: 154) that is adapted to monitor an input voltage and/or an input electrical current of an interface circuit of measurement transmitter (Kielb: col. 11, lines 4-13), and via the radio unit to transmit an alarm radio signal, namely electromagnetic, free-space waves wirelessly transmitting news announcing a defect of the measuring-device system (Kielb: col. 11, lines 4-13 and col. 13, lines 24-27).  Heitz further discloses that the alarm signal is triggered in case an input voltage has subceeded a predetermined minimum value and/or in case the input voltage has exceeded a predetermined maximum value and/or in case an input electrical current has subceeded a predetermined minimum value (Heitz: see the paragraph beginning “Standards for a minimum …”) and/or in case the input electrical current has exceeded a predetermined maximum value.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measurement transmitter of Phillips, Kirst, Klosinski, Kirst ‘350 and Haase to monitor an input voltage and/or an input electrical current and transmit an alarm radio signal as suggested by Kielb and Heitz in order to inform a user of a fault in the system.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,372,107 issued to Kirst et al. (“Kirst”) in view of U.S. Patent 7,484,416 issued to Klosinski et al. (“Klosinski”), U.S. Patent 8,380,463 issued to Phillips, U.S. Patent 7,663,350 issued to Kirst (“Kirst ‘350) and U.S. Patent 9,660,325 issued to Haase et al. (“Haase”) as applied to claim 38, further in view of U.S. Patent Application Publication 2011/0317390 by Moser et al. (“Moser”).

As for claim 67, Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase discloses the measuring-device system as claimed in claim 38 (see the rejection of claim 38 above).
Phillips as modified by Kirst, Klosinski, Kirst ‘350 and Haase does not explicitly disclose the first measuring device or the second measuring device as recited.
	However, Moser discloses a first measuring device has a first transmitter housing within which a first measurement transmitter is accommodated, at least in part, a pressure resistant and/or explosion resistant, first transmitter housing and/or one protecting against penetration of dust in damaging amounts and/or against penetration of water spray from all sides and/or at least meeting the requirements of protection type IP 54 according to DIN EN 60529:2014 09 and/or the requirements of ignition protection type, "pressure resistant encapsulation (Ex d)", according to EN 60079 1:2007 and/or solidly connected with the first measurement transmitter; and/or
wherein a second measuring device has a second transmitter housing, within which a second measurement transmitter is accommodated, at least in part, a pressure resistant and/or explosion resistant, second transmitter housing, and/or one protecting against penetration of dust in damaging amounts and/or against penetration of water spray from all sides and/or at least meeting the requirements of protection type IP 54 according to DIN EN 60529:2014 09 and/or the requirements of ignition protection type, "pressure resistant encapsulation (Ex d )", according to EN 60079 1:2007 and/or located remotely from the first transmitter housing by more than 1 m (meter) and/or solidly connected with the second measuring transducer; and/or
wherein a first measurement transmitter meets ignition protection type, "device protection by intrinsic safety (Exi )", according to EN 60079 11:2012 and/or ignition protection type, "Increased safety (Ex e )", according to EN 60079 7:2007 (paragraph [0009]); and/or
wherein a second measurement transmitter meets ignition protection type, "device protection by intrinsic safety (Exi )", according to EN 60079 11:2012 and/or ignition protection type, "increased safety (Ex e )", according to EN 60079 7:2007.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first measurement transmitter of Phillips, Kirst, Klosinski, Kirst ‘350 and Haase to meet the protection type as disclosed by Moser in order to ensure that the electronics housing matches safety requirements (Moser: paragraph [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,695,423 issued to Warner et al. (“Warner”) is cited for all that it discloses including an ignition-proof housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853